***********
Upon review of all of the competent evidence of record with references to the errors assigned and finding no good grounds to reconsider the evidence, receive further evidence, rehear the parties or their representatives, the Full Commission AFFIRMS with some modifications the Decision and Order of the Deputy Commissioner.
                               ***********
Based upon the competent evidence of record, the Full Commission makes the following:
 FINDINGS OF FACT
1. Plaintiff alleges in his Tort Claim Affidavit that Superior Court Judge Orlando F. Hudson, Jr., breached the duties owed to plaintiff and acted "with malice and corruption by malfeasance *Page 2 
in office by citing N.C. Gen. Stat. § 15A-902(a) Motion for Release of Exculpatory Documents as a N.C. Gen. Stat. § 15A-1415 Motion for Appropriate Relief." Plaintiff requests that the Commission require Judge Hudson to release certain documents.
2. Defendant moved to dismiss plaintiff's claim pursuant Rules 12(b)(1) and (6) of the North Carolina Rules of Civil Procedure on the grounds that plaintiff has failed to allege specific acts or omissions of negligence on the part of a State employee or agent, that plaintiff's claim is barred by judicial immunity, that plaintiff failed to prove indigent status, and that plaintiff's claim is frivolous.
3. Based upon the face of plaintiff's pleading, plaintiff has alleged claims for which no relief can be granted by the Commission and plaintiff's claim is barred for lack of subject matter jurisdiction and by judicial immunity.
                               ***********
Based upon the foregoing findings of fact, the Full Commission enters the following:
 CONCLUSIONS OF LAW
1. N.C. Gen. Stat. § 143-291, et seq. requires that plaintiff demonstrate negligence of an officer, employee, involuntary servant or agent of the State of North Carolina by the greater weight of the evidence.
2. Plaintiff has failed to prove by the greater weight of the evidence that any officer, employee, involuntary servant or agent of the North Carolina Department of Correction was negligent in any manner.
3. Plaintiff is not entitled to any recovery from defendant. N.C. Gen. Stat. § 143-291, et. seq.
                               *********** *Page 3 
Based on the foregoing Findings of Fact and Conclusions of Law, the Full Commission enters the following:
 ORDER
1. Plaintiff's claim is hereby DISMISSED WITH PREJUDICE.
2. No costs are taxed as plaintiff was permitted to file this civil action in forma pauperis.
This 31st day of August, 2007.
S/_____________________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/_____________________________ BUCK LATTIMORE CHAIRMAN
  S/_____________________________ DIANNE C. SELLERS COMMISSIONER *Page 1